WalKER, Judge:
The appeals to reappraisement listed in schedule C, hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, by and between counsel for the respective parties hereto, as follows:
(1) That the knocked down furniture frames covered by the appeals enumerated in the attached Schedules “A” and “B”, are of the same character and-description as those covered by the decision in Italian Furniture Frame Corp., et al. v. United States, Reappraisement Decision 5109, and which were appraised on the same basis, the issue herein being the same as the issue in the above named case, and that the record in that case may be incorporated herein.
(2) That the proper basis for appraisement of said merchandise covered by the reappraisement cases noted in Schedule “A” is the export value, the foreign value, if any, being no higher, and that such export values for said merchandise are the entered values.
(3) That the proper basis for appraisement of said merchandise covered by the appeals noted in Schedule “B”, is the export value, the foreign value, if any, being no higher, and that such export values are the appraised values, less any additions made by the importer under duress.
*997On tbe agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the' value of the merchandise here involved, and that such values are as follows:
As to the merchandise covered by the appeals listed in schedule A, hereto attached and made a part hereof, the entered values.
As to the merchandise covered by the appeals listed in schedule B, hereto attached and made a part hereof, the appraised values less any additions made by the importer under duress.
Judgment will be rendered accordingly.